DETAILED ACTION
3a, 7, and 12.	The amended limitation presented for Claim 1: “using, by the terminal, time domain symbols, other than the time domain symbols for transmitting reference symbols in the first PUCCH to transmit the first UCI in the target time unit, while the second UCI is transmitted in the target time unit; … wherein before using, by the terminal, target time domain symbols in the first PUCCH to transmit the second UCI in a target time unit, the communication method further comprises: 
receiving, the terminal, first configuration information transmitted by a network device, wherein the first configuration information is used for indicating that the terminal supports transmitting the first UCI and the second UCI in a same slot simultaneously.” changes the scope of the claim which requires further search and/or consideration.
The amended limitation presented for Claim 21: “wherein the transceiver is further configured to transmit, in the target time unit, the first UCI PUCCH  while the second UCI is transmitted in the target time unit; …  wherein before the transceiver transmitting, in the target time unit, the second UCI by using target time domain symbols in the first PUCCH, the transceiver is further configured to receive first configuration information transmitted by a network device, the first configuration information indicating that the terminal supports transmitting the first UCI and the second UCI in a same slot simultaneously..” changes the scope of the claim which requires further search and/or consideration.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413